United States Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 May 2, 2011 Date of Report (Date of earliest event reported) Overseas Shipholding Group, Inc. (Exact Name of Registrant as Specified in Charter) 1-6479-1 Commission File Number Delaware 13-2637623 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 666 Third Avenue New York, New York10017 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code(212) 953-4100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8-Other Events. Item8.01-Other Events On May 2, 2011, Overseas Shipholding Group, Inc. (the “Registrant”) issued a press release announcing that Lois K. Zabrocky, a Senior Vice President and the Head of the Product Carrier and Gas strategic business unit of the Registrant, has been promoted to Chief Commercial Officer, International Flag strategic business unit.In her new position, Ms. Zabrocky will have overall responsibility for the commercial activities of the Registrant’s crude oil, refined petroleum products and liquefied natural gas business segments.A copy of such press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Section9-Financial Statements and Exhibits. Item9.01- Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release dated May 2, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OVERSEASSHIPHOLDINGGROUP,INC. (Registrant) Date:May 3, 2011 By: /s/James I. Edelson Name: Title: James I. Edelson Senior Vice President, General Counsel and Secretary EXHIBIT INDEX Exhibit No. Description Press Release dated May 2, 2011
